Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to an election from a restriction requirement filed on January 27, 2021. There are twelve claims pending and twelve claims under consideration. Claims 1-13 and 15-20 have been cancelled.  Claims 21-31 are new. This is the second action on the merits. The present invention relates to indazole derivatives, pharmaceutical compositions containing them and their use in the treatment and / or prevention of disorders and conditions ameliorated by antagonizing one or more glucagon receptors, including for example metabolic diseases such as Type II diabetes mellitus and obesity.
	Election of Group II was made without traverse in the reply filed on January 27, 2021. Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/992,062, filed on 8/12/2020 is a division of U.S. Patent Application No. 16/242,902, filed on 1/08/2019, now U.S. Patent No. 10,774,048 which is a division of U.S. Patent Application No. 15/695,129, filed on 9/05/2017, now U.S. Patent No. 10,214,493 which claims Priority from U.S. Provisional Application No. 62/383,622, filed on 9/06/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Statement of Reasons for Allowance

	Claims 14 and 21-31 are allowed.
Claims 14 and 21-31 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a method of making a pharmaceutical composition of a compound of formula (II).
Conclusion
	Claims 14 and 21-31 are allowed.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699